Citation Nr: 0413241	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent from March 29, 2001 to August 8, 2002, and in 
excess of 20 percent since August 9, 2002 for 
temporomandibular articulation (TMJ).  

2.  Entitlement to an initial compensable disability 
evaluation for a left ear scar as a result of a jaw injury.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for superficial nerve neuritis as a result of a 
jaw injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, in pertinent part, 
granted service connection for residuals of a jaw injury and 
assigned a 10 percent evaluation, effective March 29, 2001.  
She was notified of the rating decision in October 2001.  In 
March 2002, the veteran filed a notice of disagreement in 
which she disagreed with the rating assigned for the service-
connected jaw injury.  The RO issued a statement of the case 
in April 2003.  Therein, the RO recharacterized the jaw 
injury as temporomandibular articulation (TMJ) as a result of 
a jaw injury and assigned a 20 percent evaluation, effective 
since August 9, 2002.  Additionally, the RO assigned a 
separate noncompensable evaluation for a scar in front of the 
left ear as a result of a jaw injury, and a 10 percent 
evaluation for superficial nerve neuritis as a result of a 
jaw injury.  The RO received the veteran's substantive appeal 
in April 2003.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected TMJ, superficial 
nerve neuritis, and TMJ scar, the Board has characterized the 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.



FINDINGS OF FACT

1.  The dental evidence of record shows that for the period 
from March 29, 2001 to August 8, 2002, the veteran's 
residuals of a TMJ was characterized by inter-incisal range 
of motion from 0 to 31 millimeters and right lateral 
excursion of 2 millimeters.  

2.  The dental evidence of record shows that for the period 
since August 9, 2002, the veteran's residuals of a TMJ was 
characterized by inter-incisal range of motion to 25 
millimeters.  

3.  The veteran's TMJ scar is approximately 5 centimeters 
long and is not tender, painful, ulcerated, disfiguring, or 
resulting in limitation of motion of the body part.  

4.  The veteran's superficial nerve neuritis is characterized 
by tingling and numbness over the left cheek and left TMJ 
scar.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation greater than 10 percent from March 29, 2001 to 
August 8, 2002, and a disability evaluation greater than 20 
percent since August 9, 2002 for temporomandibular 
articulation (TMJ) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2003).  

2.  The schedular criteria for an initial compensable 
evaluation for a left ear scar as a result a jaw injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7800 (2003); 67 
Fed. Reg. 49,590-99 (July 31, 2002).  

3.  The schedular criteria for an initial disability 
evaluation greater than 10 percent for superficial nerve 
neuritis as a result of a jaw injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.124a, Diagnostic Code 8205 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the October 2001 rating decision and the April 2003 
Statement of the Case, the RO advised the veteran and her 
representative of the basic laws and regulations governing 
her claims and the bases for the initial disability ratings 
assigned.  Moreover, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claims, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letter 
of June 2001) and have been afforded opportunities to submit 
such information and evidence.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  

In the present case, the veteran submitted her informal claim 
for service connection for residuals of a jaw injury in March 
2001.  In a June 2001 letter, pursuant to the VCAA, the RO 
advised her of the types of evidence that she needed to send 
to VA in order to substantiate her claim, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of her responsibility to identify, 
or to submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate her claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with her claim.  

For the above reasons, the Board finds that the RO's notice 
in June 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  On her initial application for service 
connection received by the RO in May 2001, the veteran 
indicated that since service she had received treatment from 
Dr. Toni Harris and the Cape Fear Regional Medical Center.  
The RO subsequently obtained those records.  In a June 2001, 
the veteran indicated that the RO now had all the evidence 
necessary to make a determination on her claim.  
Nevertheless, the veteran was afforded a VA examination in 
August 2001 and later, in August 2002.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background

In July 1976, while serving on active duty, the veteran 
sustained a contusion to the left side of her face.  She had 
left TMJ pain.  A dental examination revealed a possible 
fracture of the left condyle.  

In March 2001, the veteran filed an informal claim for 
service connection for residuals of a jaw injury.  

Submitted private treatment records do not show treatment for 
a jaw condition.  

The veteran was afforded a VA contract examination in August 
2001.  The veteran reported a history of jaw injury in the 
military and reported current complaints that she was unable 
to open her jaws as wide as she used to and had occasional 
twinges of pain in the jaw joints.  Upon physical 
examination, she performed intercisal range of motion from 0 
to 31 millimeters, left lateral excursion of 10 millimeters, 
right lateral excursion of 2 millimeters, all performed 
without pain.  She had decreased ability to open widely and 
decreased right mandibular excursion.  Panorarnic radiographs 
revealed evidence of surgery to the left condyle.  Palpation 
of the left and right TMJ's did not elicit pain.  

She was afforded another VA contract examination in August 
2002.  She was examined by a physician, and later, by a 
dentist.  To the physician, the veteran reported that she had 
surgery for TMJ after being hospitalized for a dislocation in 
1987.  Since that time she had decreasing pain and no further 
dislocations.  She noted decreased sensitivity on the left 
side of her face.  Symptoms included tingling, numbness and 
abnormal sensation.  Upon physical examination, she had a 
scar on the left anterior of the left oracle.  It measured 5 
centimeters.  The scar was nontender and did not result in 
disfigurement, ulceration, tissue loss, keloid formation of 
affect the function of the ear.  A neurological examination 
noted the involvement of a superficial nerve injury over the 
left facial area compatible with neuritis.  It involved the 
sensory, including hyperesthesia directly over the scar with 
light touch and pinprick over the cheek area and 
periauricular area on the left.  There was no motor 
involvement.  Upper extremity motor function and sensory 
function were normal.  

During the dental examination, the veteran reported that she 
was unable to open her jaw very wide and had paresthesia or 
tingling sensation in the area around the left TMJ.  
Additionally, she indicated that her jaw was stiff in the 
morning.  Upon physical examination her maximum intercisal 
range of motion was to 25 millimeters.  She was able to 
demonstrate left and right lateral excursion, but it was no 
possible to measure due to her inability to maintain the 
position.  Examination of the TMJ was asymptomatic.  There 
was no jumping felt on either side during opening or closing.  
Radiographs showed no evidence of pathology around the 
surgical site.  The mandible appeared intact and without 
visible signs of fracture.  

The examiner noted that her limited ability to open her jaw 
and paresthesia in the area of the left TMJ were related to 
the veteran's injury in service.  He noted that her primary 
problem was severe malocclusion of the teeth that was not 
related to a service injury.  

The veteran was afforded another VA contract examination in 
June 2003.  However, such examination was focused on a 
pending claim for service connection for otitis, claimed as 
due to the jaw injury in service.  The examiner did not make 
findings with respect to the TMJ, paresthesia, or scar, other 
to note the pertinent history as reported by the veteran and 
in prior examination reports.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

A.  Temporomandibular Articulation

The veteran's TMJ disability is rated as 10 percent disabling 
from March 29, 2001 to August 8, 2002 and 20 percent 
disabling since August 9, 2002 pursuant to 38 C.F.R. § 4.150, 
Diagnostic Code 9905, pertaining to temporomandibular 
articulation.  Under such Diagnostic Code, when the range of 
lateral excursion about the temporomandibular articulation is 
within 0 to 4 millimeters  (mm) or when the range of inter-
incisal motion about the temporomandibular articulation is 
from 31 to 40 mm, a 10 percent rating is warranted; an inter-
incisal range of 21 to 30 mm warrants a 20 percent rating is 
warranted; an inter-incisal range of 11 to 20 mm warrants a 
30 percent evaluation; and an inter-incisal range of zero to 
10 mm warrants a 40 percent evaluation.  Ratings for limited 
inter-incisal movement, however, may not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2003). 

For the period from March 29, 2001 to August 8, 2002, the 
evidence shows that the TMJ was productive of limited motion 
of the inter-cisal range from 0 to 31 millimeters and right 
lateral excursion of 2 millimeters.  These findings are 
consistent with a 10 percent evaluation under Diagnostic Code 
9905.  

However, during this period, the record does not contain any 
findings of limitation of motion or functional loss due to 
pain that would warrant an evaluation in excess of 10 
percent.  The veteran has not been reported to have 
additional limitation of motion due to functional factors.  
Accordingly, a rating in excess of 10 percent from March 29, 
2001 to August 8, 2002 is not warranted.  

Since August 9, 2002, the evidence shows an inter-cisal range 
of motion to 25 millimeters.  Examination of the TMJ was 
otherwise asymptomatic.  Based upon the reduced range of 
motion of the TMJ, a 20 percent disability evaluation is 
warranted since August 9, 2002.  However, as the examination 
results did not show TMJ articulation limited to 20 
millimeters or less, and as the TMJ upon examination was 
otherwise asymptomatic, an evaluation greater than 20 percent 
is not warranted.  

B.  Left Ear Scar

The veteran's residual scar on the left ear is currently 
rated as noncompensable (zero percent) pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, pertaining to disfigurement of 
the head, face or neck.  The Board notes that, effective 
August 30, 2002, the schedular criteria for the evaluation of 
service-connected skin disorders (including scars) underwent 
revision.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  The 
veteran was advised of the changes to the rating criteria by 
way of the RO's April 2003 Statement of the Case.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the former and 
revised rating criteria for skin disabilities.  

Pursuant to those regulations in effect prior to August 30, 
2002, a slight, disfiguring scar of the head, face or neck 
warrants a 0 percent evaluation, a 10 percent evaluation is 
warranted where there is evidence of moderately disfiguring 
scars of the head, face, or neck.  A 10 percent evaluation 
would, similarly, be indicated were there to be evidence of 
superficial scars which are poorly nourished, with repeated 
ulceration, or which are tender and painful on objective 
demonstration.  A 30 percent evaluation, under the same 
regulations, would required demonstrated evidence of severely 
disfiguring scars of the head, face, or neck, in particular, 
scars producing a marked and unsightly deformity of the 
eyelids, lips, or auricles.  38 C.F.R. § 4.118 and Part 4, 
Codes 7800, 7803, 7804 (effective prior to August 30, 2002).  

Under those regulations which became effective August 30, 
2002, a 10 percent evaluation is warranted where there is 
evidence of a superficial scar which is unstable, or which is 
painful on examination.  A 10 percent evaluation is, 
similarly, indicated where there exists one characteristic of 
disfigurement of the head, face, or neck, with the eight 
characteristics of disfigurement being: a scar 5 or more 
inches (13 or more centimeters) in length; a scar at least 
1/4 inch (0.6 centimeters) at its widest part; the surface 
contour of the scar elevated or depressed on palpation; a 
scar adherent to underlying tissue; skin hypo-or 
hyperpigmented in an area exceeding 6 square inches (39 
square centimeters); skin texture abnormal (i.e., irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches; underlying soft tissue missing in an area exceeding 6 
square inches (39 square centimeters); or skin indurated and 
inflexible in an area exceeding 6 square inches.  A 30 
percent evaluation, under those same schedular criteria, 
would require demonstrated evidence of visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or a paired set of features [i.e., the nose, chin, 
forehead, eyes (including eyelids), ears, (auricles), cheeks, 
lips], or with 2 or 3 characteristics of disfigurement.  38 
C.F.R. § 4.118 and Part 4, Code 7800, 7803, 7804 (effective 
August 30, 2002).  

Based upon the aforementioned, it is clear that under either 
the former or revised rating criteria, a compensable 
evaluation is not warranted.  In this regard, the probative 
medical evidence indicates that the scar on the front of left 
ear measures 5 centimeters.  It was not disfiguring, tender, 
painful, ulcerated, subject to tissue loss or affect the 
function of the ear.  As such the criteria for a compensable 
evaluation under the former rating criteria have not been 
met.  As it pertains to the revised criteria, the evidence 
does not show that the scar results in one of the eight 
characteristics of disfigurement.  Thus, a compensable 
evaluation is not warranted under the revised rating 
criteria.  



C.  Superficial Nerve Neuritis

The veteran's superficial nerve neuritis of the left side of 
the face is rated as 10 percent disabling pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8205, pertaining to 
paralysis of the fifth (trigeminal) cranial nerve.  The 10 
percent evaluation currently in effect contemplates the 
presence of a moderate incomplete paralysis of the 5th, which 
is to say, trigeminal cranial nerve.  A 30 percent evaluation 
would require demonstrated evidence of severe incomplete 
paralysis of that same nerve.  38 C.F.R. § 4.124a and Part 4, 
Code 8205 (2003).  

The objective medical evidence of record reveals that the 
veteran's superficial nerve neuritis affects the left side of 
her face, particularly the left cheek area and area over the 
TMJ scar, and results in tingling and paresthesia.  Motor and 
sensory functions were normal.  

Based on the above findings, the Board is of the opinion that 
the initial 10 percent evaluation in effect for the veteran's 
service-connected superficial nerve neuritis is appropriate, 
and that a higher initial disability rating is not warranted.  
More specifically, at present, there exists no credible 
evidence that the disability results in more than a moderate 
incomplete paralysis of the trigeminal nerve on the left side 
of the veteran's face.  Incomplete severe paralysis or 
complete paralysis of the fifth trigeminal nerve was not 
shown upon objective examination.  Under such circumstances, 
a higher initial evaluation is not in order.

In reaching the above determination, the Board does not wish 
to minimize symptomatology (including tingling and numbness) 
attributable to impairment of the veteran's 5th trigeminal 
nerve.  However, as noted above, the veteran is currently in 
receipt of a separate evaluations (based on the residuals of 
jaw injury) for her TMJ and the resulting scar.  Such 
symptoms may not be considered in the evaluation of the 
veteran's service-connected superficial nerve neuritis, a 
symptom complex involving primarily the 5th (trigeminal) 
facial nerve. 

In reaching this and other conclusions above, the Board notes 
that there is additionally a lack of evidence regarding an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization so as to warrant referral 
of this case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
(cited to by the RO in the April 2003 Statement of the Case).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Additionally, full consideration has also been given to the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in her favor, however, the medical evidence in this case does 
not create a reasonable doubt regarding the current level of 
her disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial disability evaluation greater than 
10 percent from March 29, 2001 to August 8, 2002, and a 
disability evaluation greater than 20 percent since August 9, 
2002 for temporomandibular articulation (TMJ) is denied.  

Entitlement to an initial compensable evaluation for a left 
ear scar as a result a jaw injury is denied.  

Entitlement to an initial disability evaluation greater than 
10 percent for superficial nerve neuritis as a result of a 
jaw injury is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



